Opinion by
Cline, J.
At the trial plaintiff'abandoned all claims except as to the merchandise assessed at 18)4 cents per pound, involved in case No. 511 and designated as “Almond Powder.” The appraiser’s answer to protest, received in evidence, stated that this merchandise should have been returned at 20 percent under paragraph 1558, following Abstract 36104. In view of this statement and following the cited authority, the merchandise contained in case No. 511, designated as almond powder, was held dutiable at 20 percent under paragraph 1558, as a nonenumerated manufactured article. The protest was overruled in all other respects.